Name: Commission Regulation (EEC) No 882/82 of 16 April 1982 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 17. 4 . 82 Official Journal of the European Communities No L 103/7 COMMISSION REGULATION (EEC) No 882/82 of 16 April 1982 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1105/68 is hereby amended as follows : 1 . In Article 8 (3), '3 300 kilograms' is replaced by '3 600 kilograms'. 2. In Article 8a (3), '2 800 kilograms' is replaced by '3 100 kilograms'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 10 (3) thereof, Whereas provision is made in Articles 8 and 8a of Commission Regulation (EEC) No 1105/68 (2), as last amended by Regulation (EEC) No 2134/81 (3), for a maximum yearly quantity of milk per cow in respect of which aid for skimmed milk for use as feed may be granted provided the milk is used on the farm where it was produced ; whereas that maximum quantity should be adjusted in the light of milk yield ; whereas, in order to simplify the administrative procedures involved, the adjustment should apply to the persons concerned as from 1 January 1982 ; Whereas the measures provided or in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 April 1982. For the Commission Poul DALSAGER Member of the Commission 0 OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 184, 29 . 7 . 1968 , p . 24. O OJ No L 209, 29 . 7 . 1981 , p . 11 .